Spratley, J.,
delivered the opinion of the court.
*571This is a companion case to Merrimack Mutual Fire Insurance Company v. Mrs. Giuseppa Lanasa, this day decided, ante page 562. By agreement of counsel and with the consent of the court, both cases were heard in the trial court at the same time. The testimony, the exhibits, and the incidents of trial are equally applicable in both cases. Judgment was rendered in favor of Mrs. Lanasa. Upon appeal from that judgment, the case has been submitted to us for determination upon the same record and briefs filed in the companion case.
Upon consideration whereof, and for the reasons stated in Merrimack Mutual Fire Insurance Company v. Mrs. Giuseppa Lanasa, we affirm the judgment of the trial court in this case.

Affirmed.